COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                   01-14-00880-CV
Style:                          Theaola Robinson
                                v. KTRK Television, Inc.
Date motion filed*:             August 25, 2015
Type of motion:                 Second Motion for Extension of Time to File Appellee’s Brief, or in the Alternative,
                                Motion to Suspend Briefing Deadlines
Party filing motion:            Appellee KTRK Television, Inc.
Document to be filed:           Appellee’s Brief

Is appeal accelerated?     No

If motion to extend time:
         Original due date:                           July 27, 2015
         Number of previous extensions granted:               1          Current Due date: August 25, 2015
         Date Requested:                              September 25, 2015


Ordered that motion is:

                 Granted—Motion for Extension of Time to File Appellee’s Brief
                  If document is to be filed, document due: September 25, 2015
                          The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed—Motion to Suspend Briefing Deadlines
          Appellee’s motion for an extension of time to file appellee’s brief is granted. Appellee’s brief is due to be filed no
          later than September 25, 2015. See TEX. R. APP. P. 38.6(b), (c). Appellee’s motion to suspend briefing deadlines
          is dismissed as moot.


Judge’s signature: /s/ Russell Lloyd
                   

Date: September 3, 2015